Citation Nr: 0028786	
Decision Date: 10/31/00    Archive Date: 11/03/00	

DOCKET NO.  97-17 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased evaluation for rheumatic heart 
disease, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran had active service from April 1943 to April 1944.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1996 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  The Board remanded the appeal in March 
1998.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's claim is rated equally as favorably under 
the rating criteria in effect either prior to or from January 
12, 1998.

3.  The veteran's rheumatic heart disease is manifested by a 
workload of 1.5 METs, borderline enlargement of the heart, 
dyspnea on slight exertion, definite signs of beginning 
congestive failure, and more than sedentary employment is 
precluded.


CONCLUSION OF LAW

The criteria for a 100 percent evaluation for rheumatic heart 
disease have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. Part 4, Diagnostic Code 7000 (prior to 
January 12, 1998); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.20, 4.104, 
Diagnostic Code 7000 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim for an increased rating is plausible and capable of 
substantiation, and thus well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  When a veteran submits a well-
grounded claim, VA must assist him in developing facts 
pertinent to that claim.  The veteran has been afforded VA 
examinations and a personal hearing, and treatment records 
have been obtained.  The Board remanded the appeal in March 
1998, directing that the veteran be afforded a VA examination 
with the examiner requested to offer opinions regarding 
whether or not certain symptoms were exhibited.  The report 
of the examination, afforded the veteran in August 1998, as 
well as the March 2000 addendum thereto, reflects a response 
to some of the opinions requested, but is not responsive to 
all of the queries contained in the remand.  While a remand 
confers on the veteran, as a matter of law, the right to 
compliance with the remand, the Board concludes that in light 
of its decision herein the veteran has not been prejudiced by 
failure of the Board to again remand the claim for compliance 
with its prior remand.  See Stegall v. West, 11 Vet. App. 
268, 271 (1998).  The Board is satisfied, in light of its 
decision herein, that all available relevant evidence that 
can be obtained has been obtained regarding the claim, and 
that no further assistance to the veteran is required to 
comply with 38 U.S.C.A. § 5107(a).

In accordance with 38 C.F.R. §§ 4.1, 4.2, and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  The 
Board is of the opinion that this case presents no 
evidentiary considerations, except as noted below, that would 
warrant an exposition of the remote clinical history and 
findings pertaining to the disability at issue.

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule) found in 38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Regulations 
require that, where there is a question as to which of two 
evaluations is to be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

During the veteran's appeal, the rating criteria for 
evaluating cardiovascular disorders were changed, effective 
January 12, 1998.  In Karnas v. Derwinski, 1 Vet. App. 308 
(1991), it was held that when the law or regulations change 
after a claim has been filed, but before the appeal process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
permitted the Secretary to do otherwise and the Secretary did 
so.  See DeSousa v. Gober, 10 Vet. App. 461, 465-67 (1997).  
However, the new rating criteria do not have retroactive 
application prior to January 12, 1998.  38 U.S.C.A. § 5110(g) 
(West 1991).  Therefore, in this case, the Board has 
evaluated the veteran's service-connected rheumatic heart 
disease under the old criteria both prior to and from January 
12, 1998, and under the new criteria as well from January 12, 
1998, and concluded that evaluation under either criteria 
results in the same evaluation being assigned.

The VA Adjudication Procedure Manual M21-1, Part VI, 
Paragraph 11.18f, mandates that when verified rheumatic heart 
disease has been demonstrated, the effect of later developing 
hypertensive or arteriosclerotic heart disease cannot be 
satisfactorily disassociated from the rheumatic changes, and 
the combined cardiac disability will be rated as one entity.  
VAOPGCPREC 6-2000 (May 19, 2000) indicates that this 
provision is substantive and binding on VA.

Prior to January 12, 1998, Diagnostic Code 7000 of the Rating 
Schedule provided that for rheumatic heart disease following 
the termination of an established service episode of 
rheumatic fever, or it's subsequent recurrence, with cardiac 
manifestations, during the episode or recurrence, for three 
years, or diastolic murmur with characteristic EKG 
manifestations or definitely enlarged heart warrants a 30 
percent evaluation.  Where the heart is definitely enlarged; 
severe dyspnea on exertion, elevation of systolic blood 
pressure, or such arrhythmias as paroxysmal auricular 
fibrillation or flutter or paroxysmal tachycardia; with more 
than light manual labor precluded warrants a 60 percent 
evaluation.  Where there is definite enlargement of the heart 
confirmed by roentgenogram and clinically; dyspnea on slight 
exertion; rales, pretibial pitting at the end of the day or 
other definite signs of beginning congestive failure; with 
more than sedentary employment precluded a 100 percent 
evaluation is warranted.  

From January 12, 1998, Diagnostic Code 7000 of the Rating 
Schedule provides that a 30 percent evaluation will be a 
assigned where a workload of greater than 5 METs but not 
greater than 7 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope; or evidence of cardiac hypertrophy or 
dilatation on electrocardiogram, echocardiogram, or X-ray.  A 
60 percent evaluation will be assigned where there is more 
than one episode of acute congestive heart failure in the 
past year; or a workload of greater than 3 METs but not 
greater than 5 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope; or left ventricular dysfunction with 
an ejection fraction of 30 to 60 percent.  A 100 percent 
evaluation will be assigned where there is chronic congestive 
heart failure or; a workload of 3 METs or less results in 
dyspnea, fatigue, angina, dizziness or syncope; or left 
ventricular dysfunction with an ejection fraction of less 
than 30 percent.  1 MET (metabolic equivalent) is the energy 
cost of standing quietly at rest and represents an oxygen 
uptake of 3.5 milliliters per kilogram of body weight per 
minute.  When the level of METs at which dyspnea, fatigue, 
angina, dizziness, or syncope develops is required for 
evaluation, and a laboratory determination of METs by 
exercise testing cannot be done for medical reasons, an 
estimation by a medical examiner of the level of activity 
that results in dyspnea, fatigue, angina, dizziness or 
syncope may be used.  38 C.F.R. § 4.104, Note (2) (2000).

The report of an August 1996 private X-ray of the veteran's 
chest reflects a finding of mild cardiomegaly.  A November 
1996 VA record reflects that the veteran's heart was in the 
upper size of normal limits and a June 1997 VA record 
reflects that he had borderline cardiomegaly.  An August 1996 
private treatment record reflects that the veteran's systolic 
blood pressure was 213, the report of an October 1996 VA 
examination reflects that his systolic blood pressure was 
170, and the report of an August 1998 VA examination reflects 
that his systolic blood pressure was 192.  The record 
reflects increasing dyspnea upon exertion, noting that the 
record reflects reports of dyspnea after walking from 1 1/2 
to 2 1/2 blocks, as well as being awakened with paroxysmal 
nocturnal dyspnea.

While no lower extremity edema was noted during the October 
1996 VA examination or in a June 1997 VA treatment record, a 
May 1998 VA treatment record reflects bilateral lower 
extremity edema and a June 1998 VA treatment record indicates 
lower extremity edema, especially on the left side, and 
includes an assessment of congestive heart failure.  At the 
time of the August 1998 VA examination there was one-plus 
pitting edema in the lower extremities bilaterally and the 
veteran was hospitalized in January and February 1999 after 
developing increased swelling in his legs over the prior 
three months.  The primary diagnosis during the 
hospitalization was congestive heart failure.

With consideration of the above, and noting that at the time 
of the October 1996 examination the veteran's heart size was 
indicated to be normal without congestion, the evidence of 
record more nearly approximates a finding that the veteran 
does experience an enlarged heart.  The competent medical 
evidence indicates that the veteran does experience dyspnea 
on exertion, and while the competent medical evidence has not 
characterized the dyspnea as severe or indicated that there 
is dyspnea on slight exertion, the evidence does reflect that 
the veteran does experience nocturnal dyspnea and that he 
must discontinue his activity when he experiences dyspnea on 
exertion.  Therefore, the Board concludes that the evidence 
more nearly approximates a finding that the veteran 
experiences dyspnea on slight exertion.  Further, while the 
record in 1996 did not indicate that the veteran had 
congestive heart failure, the competent medical evidence 
developed subsequent thereto does provide definite signs of 
beginning congestive failure, including hospitalization for 
an acute episode.  With consideration of the symptoms 
associated, by competent medical evidence, with the veteran's 
service-connected rheumatic heart disease as well as the 
veteran's testimony, the evidence more nearly approximates a 
finding that more than sedentary employment is precluded due 
solely to the veteran's rheumatic heart disease.  In light of 
the above analysis, even though definite enlargement of the 
heart confirm by roentgenogram and clinically has not been 
shown, there is an approximate balance in the evidence with 
respect to whether or not the veteran's symptomatology 
associated with his service-connected rheumatic heart disease 
more nearly approximates the criteria for a 100 percent 
evaluation under Diagnostic Code 7000 in effect prior to 
January 12, 1998.  In resolving all doubt in the veteran's 
behalf, a 100 percent evaluation is warranted under 
Diagnostic Code 7000 in effect prior to January 12, 1998.  
38 U.S.C.A. § 5107; 38 C.F.R. § 4.7.

The veteran's ejection fraction was indicated to be 52 
percent in November 1996 and February 1997.  In September 
1998 it was indicated to be 49 percent.  While the veteran's 
METs was estimated to be 4 in a March 2000 opinion, private 
treatment records, dated in August 1996, reflect that the 
veteran's METs, by test, were 1.5.  Further, with 
consideration of an assessment of congestive heart failure in 
June 1998 and hospitalization for congestive heart failure in 
January and February 1999, the Board concludes that under the 
criteria in effect from January 12, 1998, the veteran more 
nearly approximates the criteria for a 100 percent evaluation 
under Diagnostic Code 7000 for chronic congestive heart 
failure or a workload of 3 METs or less.  Accordingly, in 
resolving all doubt in the veteran's behalf, a 100 percent 
evaluation is warranted under Diagnostic Code 7000 in effect 
from January 12, 1998, as well.  38 U.S.C.A. § 5107; 
38 C.F.R. § 4.7.


ORDER

An increased rating of 100 percent for rheumatic heart 
disease is granted, subject to the laws and regulations 
governing the payment of monetary benefits.



		
	MILO H. HAWLEY
	Acting Veterans Law Judge
	Board of Veterans' Appeals


 

